Exhibit LEXICON NAMES AJAY BANSAL EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER The Woodlands, Texas, June 2, 2009 – Lexicon Pharmaceuticals, Inc. (Nasdaq:LXRX) announced today the appointment of Ajay Bansal as executive vice president, corporate development and chief financial officer.Mr. Bansal has more than 20 years of experience in the biotechnology and pharmaceutical industry in corporate finance, corporate and business development, strategic planning, and commercial operations. Prior to joining Lexicon, Mr. Bansal was chief financial officer and executive vice president of corporate and business development for Tercica, Inc., which was acquired by Ipsen in 2008.From February 2003 to January 2006, he was chief financial officer of Nektar Therapeutics.From July 2002 until joining Nektar, Mr.Bansal was director of operations analysis at Capital One Financial and, from August 1998 to June 2002, he was with Mehta Partners
